Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sirina Sucklal appeals from the district court’s order dismissing as moot her appeal from. the bankruptcy court’s order lifting the automatic stay and allowing the sale of her real property. We have reviewed the record and find no error in the bankruptcy court’s decision. See In re Frushour, 433 F.3d 393, 398 (4th Cir.2005) (noting that, in an appeal from the district court sitting as an appellate court from a bankruptcy court, we “review directly the bankruptcy court’s decision”). Accordingly, we affirm. We dispense with oral argument because the facts and legal con*135tentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.